Citation Nr: 1645820	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
May 2010 rating decision of a Regional Office (RO) of the Department of Veterans
Affairs (VA).

This appeal was previously remanded in May 2014 and September 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary.  The Veteran was scheduled for a hearing in August 2014.  Prior to the hearing he requested transportation assistance as he was incarcerated.  In August 2014, the Veteran's representative indicated the Board should not schedule any hearing but decide the case on the merits due to the Veteran's incarceration.  The Veteran subsequently failed to appear for his August 2014 hearing.  The Board issued a remand in September 2014 in which it cited the failure to appear and deemed the hearing request withdrawn.  

The Veteran in September 2014 argued that he missed the hearing as VA failed to arrange for transportation. He requested the Board reinstate his request for a hearing and further directed the Board to direct the RO to contact the Texas Department of Criminal Justice (TDCJ) to arrange for transportation to and from the hearing.  In December 2014, the Veteran cited to the length of time his claim has taken and argued the claim was entering its 6th year.  He stated "I am still requesting a video hearing before a law judge on my claim for my ankle." He further argued that VA had the power to request TDCJ to provide transportation as it was the same procedure to transport an inmate for a VA examination.  "By the VA not requesting TDCJ to transport me to the hearing is considered a violation of due process as a ruling should be ordered in my favor if I am not allowed to attend the hearing or if a Judge cannot come to me."  

The Board is aware of the difficulty in arranging for hearings for incarcerated Veterans. It may well be that proper arrangements for the Veteran's transport could not have been made, and he would be definitively unable to appear. In such instances VA has an obligation to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow Veterans. See 38 U.S.C.A. § 5107 (a); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In light of the Veteran's most recent statements, the Board finds that a remand is in order to determine whether his hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights. While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  In addition, when a Veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant. VA is required to provide the Veteran with another opportunity for a hearing and alternatively, his representative may present witnesses and evidence on his behalf.  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.

To ensure that due process requirements are met, the RO should proceed with the appropriate action for scheduling a hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claims in this appeal. 

(a) If the Veteran is not incarcerated or can be transported to the RO, he should be scheduled for a video hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704 (b) (2012). 

(b) If the Veteran is still incarcerated and cannot be transported to the RO, take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claims pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference. 

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal. See 38 C.F.R. § 20.700 (b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette). Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf. 

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing. 

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file. 

2. Thereafter, the matters on appeal should be returned to the Board for appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




